DETAILED ACTION
This Office action is in reply to correspondence filed 28 February 2022 in regard to application no. 17/333,421.  Claim 3 has been cancelled.  Claims 1, 2, 4 and 5 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action, claims were rejected under 35 U.S.C. § 112(a) for want of written description, under § 112(b) for indefiniteness, under § 101 as being directed to an abstract idea without significantly more, and under § 103 based on the references of Xu et al., Overman et al., and for certain claims Tremblay et al.  As the claims have been further amended, further search and consideration were conducted.
The present amendments sufficiently clarify the claims to overcome both the written description rejection under § 112(a) and the indefiniteness rejection under § 112(b).  In regard to § 101, though the claims at least nominally recite abstraction as previously set forth, selecting a component of an AI solution based on an active area of a user’s neocortex identifying a particular type of mental activity (e.g. visual processing, inductive reasoning, etc.) is not something that can be practically performed in the human mind; as such the claims integrate the abstract idea into a practical application as they go beyond “generally linking” the abstract idea to a particular technological environment, referring to MPEP § 2106.05(e).  The claims are therefore no longer directed to the abstract idea, so the rejection is withdrawn.
facilitate movement, sensation, vision, hearing and the like, [0134] but neither he nor the prior art previously made of record, alone or combined, disclose all the features of the present invention as claimed, in particular choosing an AI component to simulate something being done in the human neocortex related to vision, etc., combined with the other limitations of the claims of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694